                           TENTATIVE RULING

                  ISSUED BY JUDGE LOUISE DECARL ADLER


Debtor:      MARGARITO VASQUEZ SANCHEZ
Number:      18-01740-LA13

Hearing:     10:00 AM Wednesday, November 14, 2018

Motion:    OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN AND CERTIFICATE
OF SERVICE. FILED BY MICHELLE GHIDOTTI ON BEHALF OF DEUTSCHE BANK
NATIONAL TRUST COMPANY

Based on counsel's representation contained in the case status report (ECF #49) that
this objection may be resolved by the debtor's loan modification scheduled for approval
before month's end, this
MATTER IS CONTINUED TO Dec. 12, 2018 at 10:00 a.m.

Appearance of counsel at today's hearing is excused.  
